EXHIBIT 1 TRANSACTIONS SINCE THE DATE OF THE MOST RECENT FILING ON SCHEDULE 13D The Reporting Persons engaged in the following transactions in shares of Common Stock of the Companysince the date of the most recent filing on Schedule 13D.Such transactions involved the sale of shares on the Nasdaq National Market System. The prices reported below reflect the weighted average sale price of the shares of Common Stock sold on the relevant date.The Reporting Persons hereby undertake to provide upon request to the SEC staff full information regarding the number of shares and prices at which each transaction was effected. Date Type Price Shares 3/23/20101 Sale 3/24/2010 Sale 3/25/20102 Sale 3/26/2010 Sale 3/29/2010 Sale 3/30/20103 Sale 3/31/20104 Sale 4/1/20105 Sale 4/5/20106 Sale 4/6/20107 Sale 4/12/20108 Sale 4/13/2010 Sale 4/14/20109 Sale 4/15/201010 Sale 4/16/201011 Sale 4/19/201012 Sale 4/20/2010 Sale 1 This transaction was executed in multiple trades at prices ranging from $1.55 - 1.56. 2 This transaction was executed in multiple trades at prices ranging from $1.55 - 1.57. 3 This transaction was executed in multiple trades at prices ranging from $1.60 - 1.615. 4 This transaction was executed in multiple trades at prices ranging from $1.65 - 1.66. 5 This transaction was executed in multiple trades at prices ranging from $1.65 - 1.66. 6 This transaction was executed in multiple trades at prices ranging from $1.60 - 1.615. 7 This transaction was executed in multiple trades at prices ranging from $1.625 - 1.68. 8 This transaction was executed in multiple trades at prices ranging from $1.60 - 1.61. 9 This transaction was executed in multiple trades at prices ranging from $1.60 - 1.635. 10 This transaction was executed in multiple trades at prices ranging from $1.63 - 1.65. 11 This transaction was executed in multiple trades at prices ranging from $1.65 - 1.68. 12 This transaction was executed in multiple trades at prices ranging from $1.70 - 1.71.
